Citation Nr: 0102143	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  97-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1971, and from October 1976 to June 1992.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied entitlement to an 
increased (compensable) evaluation for lumbosacral strain.

In December 1996 the appellant changed her residence and 
jurisdiction of the claimant's appeal was assumed by the RO 
in North Little Rock, Arkansas.

The appellant provided oral testimony before a Hearing 
Officer at the RO in January 1997, a transcript of which has 
been associated with the claims file.

In April 1997 the Hearing Officer at the RO granted 
entitlement to an increased (compensable) evaluation of 10 
percent for lumbosacral strain effective June 1, 1995.

In April 1998 the Board of Veterans' Appeals remanded the 
claim to the RO for further development and adjudicative 
actions.

In September 1998 the RO affirmed the determination 
previously entered, and returned the case to the Board for 
further appellate review.

In February 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.

In September 1999 the RO affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran without good cause failed to report for a 
scheduled VA examination associated with her increased rating 
claim for lumbosacral strain.


CONCLUSION OF LAW

The veteran's claim of entitlement to an evaluation in excess 
of 10 percent for lumbosacral strain is denied as a matter of 
law.  38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

VA regulations provide that as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled examination without good cause shown the claim 
shall  be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reasons or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2000).

Factual Background and Analysis

A review of the pertinent evidence of record discloses that 
the Board initially remanded the claimant's appeal to the RO 
in April 1998 for conduction of VA special orthopedic and 
neurological examinations for the purpose of ascertaining the 
nature and extent of severity of her lumbosacral strain.  
While a special orthopedic examination of the appellant was 
conducted, a special neurological examination was not 
conducted.

In February 1999 the Board again remanded the case to the RO 
for the purpose of complying with the April 1998 remand 
directives to include conduction of a special neurological 
examination.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board also directed the RO to obtain medical records, and to 
afford the appellant the opportunity to identify additional 
sources of treatment for her lumbosacral strain.

The appellant never responded to the RO's March 1999 
correspondence requesting that she identify additional 
sources of treatment.  The RO scheduled the appellant for a 
special neurological examination to ascertain the nature and 
extent of severity of her lumbosacral strain in April 1999.  
She failed to report for the examination and did not contact 
the RO to explain why she had failed to report for the 
examination.

In correspondence dated in April 1999 to her address of 
record the RO advised the appellant it had been notified of 
her failure to report for a scheduled examination.  She was 
asked to provide a reason for her failure to do so.  She was 
also advised of the consequences of failure to report for a 
scheduled VA examination by virtue of the criteria under 
38 C.F.R. § 3.655.  The appellant did not respond to the 
above correspondence which was not returned as undeliverable.  

In July 1999 correspondence to the RO for reasons unrelated 
to the current appeal, the claimant revealed she had a 
different address.  

In September 1999 correspondence to her previous address of 
record, the RO sent a supplemental statement of the case to 
the appellant again advising her of the consequences of 
failing to report for a scheduled examination by virtue of 
the criteria under 38 C.F.R. § 3.655.  The above was not 
returned to the RO as undeliverable.

The local representative submitted a statement on the 
appellant's behalf in November 2000.  He did not provide any 
reasons for the appellant's failure to report for a scheduled 
VA examination.

In January 2001 the representative at the Board submitted a 
statement on her behalf.  He did not provide any reasons for 
the appellant's failure to report for a scheduled VA 
examination.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

As reported earlier, the Board has already undertaken 
attempts to develop this claim and its actions have been 
consistent with the spirit and intent of the Veterans Claims 
Assistance Act.  

No further development is warranted or even possible as the 
RO complied to the extent possible with the previous remands 
of the Board for further development and adjudicative 
actions.  In this particular case, it is the appellant's lack 
of cooperation in the development process that bears on the 
outcome of her appeal.

As the Board noted earlier, the veteran has been provided 
with correspondence to include a supplemental statement of 
the case on more than one occasion, albeit improperly 
addressed in some instances, with requests her to report for 
a scheduled VA examination, and of the consequences of 
failing to do so without good cause shown.  None of the 
pertinent correspondence has been returned as undeliverable, 
and the representatives at the RO and the Board have offered 
no reason for the appellant's failure to cooperate in the 
development and adjudication of her claim for increased 
compensation benefits.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice, the lack of return of any RO 
correspondence to include a supplemental statement of the 
case as undeliverable, and considering the fact that the 
veteran has never contacted the RO to give adequate reasons 
for not reporting for an examination, the Board is satisfied 
that the veteran failed to report to the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the Board finds that the veteran's increased 
evaluation claim for lumbosacral strain must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an evaluation in excess of 10 percent 
lumbosacral strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

